INSPECTION METHOD FOR INSPECTING A CONDITION OF AN EXTERNALLY INVISIBLE COMPONENT OF A DEVICE USING A BORESCOPE



FINAL OFFICE ACTION


This action is in response to the Applicant’s amendment dated June 20, 2022.

TITLE

In view of the Applicant’s amendment to the title, the objection thereto as set forth in the previous Office Action (March 25, 2022) has been overcome.

CLAIMS

Objections

In newly added claim 34, the word “suing” should be replaced with --using--.


35 U.S.C. § 112

Claims 17 - 37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which is regarded as the invention.

Independent claim 17, line 8; the phrase “accounting for aging of the component” remains indefinite as to the specific meaning thereof. Because of the indefiniteness, the boundaries of the phrase are unclear. How does the accounting relate to the comparing? How is the accounting done and what is actually done? The Examiner has reviewed paragraph 5 of the specification as pointed to by the Applicant but the phrase remains unclear as to how the aging of the component relates to the comparing step as claimed. The paragraph sets forth what causes a component to age but does not set forth how the comparing step is actually effected by the aging of the component.
Claim 25 remains indefinite as to the specific meaning thereof. Specifically, the claim is indefinite as to how a method is calibrated. How are the reference components used to calibrate the method? The boundaries of the claim are unclear.

35 U.S.C. § 102

In view of the Applicant’s amendment to independent claim 17 requiring, within the body of claim, the presence of a borescope, the rejection of claims 17 - 20 and 26 under 35 U.S.C. 102(a)(1) as being anticipated by D’Souza et al. (2017/0097323) as set forth in the said previous Office Action has been overcome. However, the following now applies:

Claims 17 - 19, 25, 26, and 33 are now rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hestand et al. (2019/0228514).

With respect to independent claim 17, Hestand et al. set forth an inspection method for inspecting a condition of an externally invisible component of a device using a borescope, the method comprising the steps of:
a. employing a non-destructive testing method using the borescope (12) where a physical property of a component region is measured (page 2, paragraphs 12 - 13);
b. performing a comparison between a measured physical value obtained using the non-destructive testing method and a reference physical value of the component region read from a database and accounting for aging of the component (page 2, paragraphs 13 - 16); and
c. evaluating a deviation of the measured value from the reference value (page 2, paragraphs 14 - 16; also see page 6, claim 1).

With respect to claim 18, Hestand et al. set forth that in the testing method, the component region is an interior component region of a turbine engine and such a region is subjected to a vibration and resonance analyses (ie. Hestand observes data from engine operating conditions and such operating condition subject the component region to vibrations).

With respect to claim 19, Hestand et al. set forth that when the deviation is within an acceptable tolerance range, the component is assessed as being “OK” (54, Fig. 2).


With respect to claim 25, Hestand et al. set forth that the testing method is calibrated with reference components of a turbomachine as claimed since the capture images of the testing method are compared to stored reference images for a comparison thereof.

With respect to claim 26, Hestand et al. set forth a probe (12) and a computing unit (20) having executable code for performing the inspection method (Fig. 1).

With respect to newly added claim 33, Hestand et al. set forth that the aging includes engine trend monitoring data (page 4, paragraph 21; see each time the component is inspected, the process is repeated and a new reference image is stored in the database for later analysis).

35 U.S.C. § 103

Based on the Applicant’s said amendment to claim 17, all previous rejections under 35 U.S.C. 103 as set forth in the said previous Office Action have been overcome.
Claims 20 - 24, 36, and 37 are now rejected under 35 U.S.C. 103 as being unpatentable over Hestand et al. (2019/0228514).

With respect to claim 20, Hestand et al. fail to set forth that when the deviation is outside an acceptable tolerance range, the component is subjected to a destructive materialographic examination.


However, it would have been obvious to one having ordinary skill in the art armed with said teaching at the time of the Applicant’s invention to subject a component that has failed an inspection to a destructive materialographic examination.
The motivation being that if, during an inspection with a borescope, a component has failed the inspection, then a disassembly of the engine would be required in order to access the component so that the component could be replaced. The disassembly of the engine, requiring a breakdown of the components, is interpreted as being a destructive materialographic examination as claimed because the use of the borescope, in the first place, is so that such a destructive examination may be avoided when such a problem may not be even present.

With respect to claims 21 - 24, Hestand et al. set forth a non-destructive test method that determines that a component is within an acceptable tolerance range but fail to explicitly set forth that the component is then subjected to a different non-destructive testing method.
However, it would have been obvious to one having ordinary skill in the art to interpret Hestand et al. as teaching a first test method and a secondary test method and thus subjecting a component to a secondary test method after the component has passed a first test method.
The motivation being that Hestand et al. set forth that an image of a component is captured using a borescope so that the user can view the image (30 of Fig. 2). This visual inspection could be interpreted as the first test as claimed. Next, the captured image is then compared to images stored in a database of images for a more thorough evaluation (46 - 54 of Fig.2). This comparison could be interpreted as the second test as claimed.


Further motivation being to ensure that the component is safe to use and not likely to fail, for the failure of the component which is an internal component of a turbine engine for an aircraft, could lead to catastrophic consequences.

With respect to newly added claim 36, Hestand et al. set forth that the method is performed on an aircraft engine but fail to explicitly set forth that the method is performed on wing of an aircraft.
However, it would have been obvious to one having ordinary skill in the art armed with the Hestand et al. teaching that the method will be performed on wing as claimed.
The motivation being that the purpose of the Hestand et al. method is so that an inspection can be done on an engine over the life of the engine without the need for disassembly of the engine, and since the engine is well known to be mounted to the wing, the work being performed on wing is suggested.

With respect to newly added claim 37, Hestand et al. fail to set forth that when the deviation is outside an acceptable tolerance range, removing the aircraft engine.
However, it would have been obvious to one having ordinary skill in the art armed with the Hestand et al. teaching to remove the aircraft engine when the deviation is outside an acceptable tolerance range.
The motivation being that when the deviation is outside an acceptable tolerance range, the conclusion can be drawn that the engine is unsatisfactory. As such, the engine must be disassembled to properly fix the engine.

Claims 27 and 29 - 32 are now rejected under 35 U.S.C. 103 as being unpatentable over Hestand et al. (2019/0228514) in view of Glover (2019/0064080).

With respect to claim 27, Hestand et al. teach the use of a probe (borescope) but fail to set forth that the probe has a gripper with a plurality of links and a centrally disposed main sensor.
However, Glover teaches the use of a probe (12) comprising a gripper with a plurality of links (14) and a main sensor (22) disposed centrally on the probe (Fig. 1).
As such, it would have been obvious to one having ordinary skill in the art armed with these teachings to use the probe of Glover in place of the probe as set forth in Hestand et al.
The motivation being that the probe of Glover et al. allows for greater flexibility thereof to get into hard to reach spaces while making use of a camera to record findings for later analysis.

With respect to claim 29, Glover et al. set forth that the probe (12) is configured to be movable and replaceable.

With respect to claim 30, Glover et al. set forth that the probe (12) is disposed on a flexible probe guide having integrated signal lines (36) connecting the probe to the computing unit (34).

With respect to claim 31, Glover et al. set forth that a pivotable coupling device (28) is provided for coupling the probe to the probe guide.

With respect to claim 32, Glover et al. set forth that cameras (22) are provided on the coupling device.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hestand et al. (2019/0228514) in view of the Applicant’s previously cited prior art of Urich et al. (4,139,822).

With respect to newly added claim 34, Hestand et al. fail to set forth the use of an eddy current probe during the method.
However, Urich et al. teach the advantages of using an eddy current probe for inspecting the interior of a turbine engine.
As such, it would have been obvious to one having ordinary skill in the art armed with these teachings to use an eddy current probe as the probe of choice in the Hestand et al. method.
The motivation being that an eddy current probe allows for minute or sub-surface crack detection within an engine component wherein the cracks are not visible to an operator or camera.

With respect to newly added claim 35, Urich et al. fail to set forth the fixing of the eddy current probe at cooling air holes of an aircraft engine.
However, it would have been obvious to one having ordinary skill in the art armed with these teachings to fix the eddy current probe at such cooling holes.
The motivation being the ability to inspect areas within the engine that are needed to possibly avoid the costly disassembly of the engine for inspection.

Allowable Subject Matter

Claim 28 remains objected to as being dependent upon a rejected base claim, but would 
be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112 and rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art fails to teach or suggest that the links are lateral links having additional sensors in the form of rigid or movable inspection knobs or heads.

Response To Arguments

The Applicant’s arguments have been considered and have been found to be persuasive in view of the Applicant’s amendment to independent claim 17 requiring the use of a borescope within the body of the claim. As such, all previous art rejections have been overcome. However, the claims are not deemed to be patentably distinct over the prior art in view of the above new grounds of rejection. All new grounds of rejection have been necessitated by the Applicant’s amendments to the claims.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

The Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).

The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Eric S. McCall/Primary Examiner
Art Unit 2856